IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KELLY DUTTON, PETITITONER                 : No. 443 EAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
AMERICAN BANKERS INSURANCE                :
COMPANY,                                  :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.